Title: To Benjamin Franklin from François-Félix Nogaret, with a Note from Elisabeth Nogaret, [on or after 28 April 1782]
From: Nogaret, François-Félix,Nogaret, François-Félix
To: Franklin, Benjamin


Monsieur et bon ami
[on or after April 28, 1782]
Vous trouverés cy Joint une Lettre que mon ministre ma fait le plaisir d’ecrire pour moi à M. Le Mis. de Serent de qui dépend une place de Lecteur de Mgr Le Duc de Berry que je demande. M Le Mis. de Castellanne et M. Le Mis. de Montbel qui ont de même ecrit pour moi, m’ont donné un fort bon Conseil: comme cette place exige des connaissances, ils m’ont dit que Je ferais bien de me faire recommander aussi par des gens de Lettres: Je demande a M. de Buffon par cet ordinaire d’ecrire pour moi, et je Suis sûr de lui. Rendés moi je vous prie et à ma femme le service de temoigner par ecrit à M. Le Mis. de Serent que vous prenés à nous quelqu’interêt; je vous en serai sensiblement obligè. Le plutot que vous Le pourrés faire sera Le mieux: Je vous demande en grace d’ecrire de votre main et en anglais. M de Serent scait cette Langue. Votre Lettre peut être mise à la poste.
Ma femme vous presente son respect. Agrées je vous prie les assûrances du mien et pardonnés La liberté avec laquelle J’ose me dire, Monsieur et bon ami votre très humble et très obeissant Serviteur
FELIX Nogaret

[In the hand of Elisabeth Nogaret:] Md nogaret prie bien monsieur Le docteur de vouloir bien obliger son mari pour Cette place qui ne donne guerre qu’un titre honnorable Car pour de Largent il ny en a guerre

 
Notation: Nogaret.
